UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7405


KENNETH BERNARD DAVIS,

                Petitioner - Appellant,

          v.

HERB JACKSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cv-00234-RJC)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Bernard Davis, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth       Bernard     Davis      seeks    to       appeal    the   district

court’s    order     denying   relief       on    his    28    U.S.C.       § 2254    (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial        showing         of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,          537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                             Accordingly, we




                                            2
deny   Davis’   motion       for   a   certificate    of     appealability,     deny

leave to proceed in forma pauperis, and dismiss the appeal.                       We

dispense   with       oral    argument     because        the    facts   and   legal

contentions     are   adequately       presented     in    the   materials     before

this court and argument would not aid the decisional process.

                                                                          DISMISSED




                                          3